Not for Publication in West's Federal Reporter

          United States Court of Appeals
                        For the First Circuit


No. 06-2554

                              JOSUÉ URIZAR,

                               Petitioner,

                                     v.

                         ALBERTO GONZÁLES,
              ATTORNEY GENERAL OF THE UNITED STATES,

                               Respondent.



              ON PETITION FOR REVIEW OF AN ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS


                                  Before

                      Torruella, Circuit Judge,
                    Selya, Senior Circuit Judge,
                      and Lipez, Circuit Judge.


     John P. Garan, on brief for petitioner.
     James E. Grimes, Senior Litigation Counsel, Office of
Immigration Litigation, Civil Division, U.S. Department of Justice,
Peter D. Keisler, Assistant Attorney General, Civil Division, and
Linda S. Wernery, Assistant Director, on brief for respondent.



                          September 13, 2007
            Per Curiam.    Immigration and Customs Enforcement ("ICE")

served petitioner Josué Urizar, a Guatemalan national, with a

notice to appear on July 31, 2001.           Urizar then filed applications

for special rule cancellation of removal under the Nicaraguan

Adjustment and Central American Relief Act, Pub. L. No. 105-100,

§   203,   111   Stat.    2160,    2196-99    (1997)   ("NACARA"),   asylum,

withholding of removal, and relief under the Convention Against

Torture ("CAT").     On May 23, 2005, an immigration judge ("IJ")

rejected Urizar's applications and, in addition, denied Urizar's

request for voluntary departure.         Urizar appealed to the Board of

Immigration Appeals ("BIA"), which affirmed the IJ's decision

without further opinion.          Urizar now petitions for review of the

BIA's denial of his appeal.         After careful consideration, we deny

the petition.

                                   Discussion

            Ordinarily, we review the BIA's opinion; however, when

the BIA summarily affirms a decision by an IJ, we review the IJ's

decision as if it were the decision of the BIA.           Jean v. Gonzáles,

461 F.3d 87, 89 (1st Cir. 2006).                An IJ's findings of fact,

including his credibility determinations, will be affirmed if they

are supported by substantial evidence. See Mewengkang v. Gonzáles,

486 F.3d 737, 740 (1st Cir. 2007).           Legal conclusions are reviewed

de novo, but with appropriate deference to BIA interpretations of

the Immigration and Nationality Act.            Id.


                                      -2-
            Urizar first argues that the IJ lacked jurisdiction to

adjudicate his asylum application because it had not first been

processed before an asylum hearing officer.                           This argument is

clearly without merit.            Nothing in the INA requires that a hearing

officer    first        process    an     asylum       application,        and     8    C.F.R.

§ 208.14(a) makes it clear that "an immigration judge may grant or

deny asylum in the exercise of discretion to an applicant who

qualifies as a refugee under section 101(a)(42) of the Act."

            Urizar's second argument is that he is an "ABC Class

Member,"1 and that thus, he is entitled to relief under NACARA.

NACARA provides that nationals of certain countries, including

Guatemala,      may      seek     special       rule      cancellation        of       removal.

§    203(a)(1).         In   order      to   qualify        for   NACARA    special       rule

cancellation, an alien must have arrived in the United States prior

to    October     1,    1990,     and    must      have     either    filed        an   asylum

application prior to April 1, 1990, or have registered as an ABC

Class Member prior to December 31, 1991.                           Id.     The burden of

proving    these       prerequisites         falls     on    the     alien.         8   C.F.R.

§ 1240.64(a).          The IJ found that Urizar was not credible and that




1
  This refers to the class of Salvadoran and Guatemalan nationals
covered by a settlement agreement with the Immigration and
Naturalization Service (ICE's predecessor agency) with regard to
the processing of asylum applications.      See American Baptist
Churches ("ABC") v. Thornburgh, 760 F. Supp. 796 (C.D. Cal. 1991).

                                             -3-
he arrived in the United States after October 1, 1990.2                 We

conclude that these findings are supported by substantial evidence.

            Regarding    Urizar's   credibility,   the   IJ   noted   that

Urizar's testimony regarding his date of arrival was contrary to a

signed statement he had given earlier to an immigration officer,

indicating that Urizar arrived in 1994.3       Moreover, the evidence of

United States residency that Urizar presented all dated from 1994,

the date that Urizar had initially given the immigration officer.

Furthermore, although Urizar testified that he registered as an ABC

class member, he was able to offer few details other than that he

consulted   with   a    lawyer   named   "Luis."   Finally,   there   were

inconsistencies in various other aspects of Urizar's stories,

including his supposed "voluntary" child support payments (which



2
   The IJ also determined that Urizar had not registered as an ABC
Class Member.    Urizar argues that the IJ applied the incorrect
standard for determining whether he registered as an ABC Class
Member. Because we conclude that Urizar is ineligible for relief
under NACARA based on the IJ's other finding -- that Urizar arrived
in the United States after October 1, 1990 -- we need not reach
this argument. For the same reason, we also do not reach Urizar's
contention that the Government failed to offer sufficient proof
that he was ineligible for NACARA relief because of a prior
conviction for domestic violence.
3
   Urizar argues that the statement is inaccurate and that it was
not explained to him in his native language, Spanish. However, the
only evidence that Urizar offers to prove this is his own
discredited testimony coupled with the fact that the immigration
officer who took the statement did not have a Hispanic surname.
The IJ was entitled to find as a matter of common sense that
immigration officers with non-Hispanic surnames are capable of
explaining and translating English-language statements into
Spanish.

                                    -4-
evidence submitted by Urizar showed not to be voluntary) and the

circumstances under which he was detained by the ICE.4       These

inconsistencies in Urizar's testimony adequately support the IJ's

finding that Urizar was not credible.5    See Pan v. Gonzáles, 489

F.3d 80, 86 (1st Cir. 2007) ("The IJ did not deal in broad

generalizations but relied on a specific and well-articulated

litany of identified inconsistencies in the petitioner's story.

Those inconsistencies involve matters important to the petitioner's

claims for relief.").

           As for his date of arrival in the United States, Urizar

was able to offer only two pieces of evidence: an unsworn statement

from his girlfriend's mother and his own testimony that he had

arrived in 1990.   Urizar's testimony was discredited by the IJ's

adverse credibility finding. The remaining evidence -- the unsworn

statement by Urizar's girlfriend's mother -- was contradicted by

Urizar's earlier statement to immigration officers and provided

little detail regarding the circumstances under which Urizar's

girlfriend's mother came to know him when he arrived in the United

States.   Given the scant and largely incredible evidence submitted



4
   Urizar claimed that ICE officials had not been specifically
looking for him when he was detained.      However, the Notice to
Appear with which Urizar was personally served was addressed to him
personally.
5
   These facts are not "minor inconsistencies," as Urizar claims,
but rather, mostly go to the heart of Urizar's claim, i.e., the
date of his arrival in the United States.

                                -5-
by Urizar, we conclude that the IJ's finding that Urizar had not

met his burden of proving that he had entered the United States

before October 1, 1990 is supported by substantial evidence. Thus,

we affirm the IJ's ruling that Urizar is ineligible for relief

under NACARA.

             Finally, Urizar contends that the IJ's decisions to

reject his asylum, withholding of removal, and CAT claims are

erroneous.       Urizar states, however, that the IJ has failed to

sufficiently explain his reasoning for these decisions, and as

such, he is unable to formulate arguments responding to them.               We

do not agree. The IJ's reasoning explicitly addresses the failings

of each of Urizar's claims.            The IJ explained that Urizar had

failed to provide any evidence beyond his own testimony to support

his    claims,   and     that   Urizar's   testimony   had   been   found   not

credible.     As such, the IJ explained, Urizar did not sustain his

burden of demonstrating past or future persecution for the purposes

of his claims of asylum, see Berrio-Barrera v. Gonzáles, 460 F.3d

163,   167   (1st    Cir.   2006)   (noting   standard   for   asylum),     and

withholding, Stroni v. Gonzáles, 454 F.3d 82, 88 (1st Cir. 2006)

(discussing withholding standard), or of demonstrating a likelihood

of future state-sanctioned torture for the purposes of his CAT

claim, id. at 89-90 (explaining standard for CAT claims). See also

Pan, 489 F.3d at 86 ("[E]vidence that the factfinder supportably

characterizes       as    incredible   may    be   either    disregarded     or


                                       -6-
discounted.     Accordingly, an adverse credibility determination can

prove   fatal   to   a   claim   for   either   asylum   or   withholding   of

removal.").     Accordingly, we affirm the IJ's decision on these

claims as supported by substantial evidence.

                                  Conclusion

           For the foregoing reasons, we deny Urizar's petition.

           Petition denied.




                                       -7-